DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 26 October, 2021. The amendments have been entered.
Accordingly, claims 1-20 have been amended to overcome the rejections under 35 U.S.C. 112(b) and the claim objections set forth in the Non-Final Office Action mailed on 22 October, 2021. In view of this, claims 1-20 are allowed (see Examiner’s Reasons for Allowance set forth within the Non-Final Office Action mailed on 22 October, 2021).
The amendments to the drawings were received on 26 October, 2021.  These drawings are accepted and entered.
The amendments to the specification were received on 26 October, 2021. These amendments overcome the objections to the specification set forth within the Non-Final Office Action mailed on 22 October, 2021. Accordingly, the specification amendments have been entered, and do not incorporate new matter.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Specific reasons to allowance were noted in the Non-Final Office Action mailed on 22 October, 2021. However, in general, the prior art, when considered as a whole, alone or in combination, fails to reasonably anticipate or rendered obvious, without relying upon impermissible hindsight reasoning, the claimed invention as characterized by claims 1, 9, and 16, and the dependents thereof.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        11/1/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763